DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
This Office action is responsive to an amendment filed April 28, 2022. Claims 1-12, 14 & 16-19 is/are pending. Claims 13, 15 & 20-59 have been canceled. Claims 1-2 & 14 have been amended.
Claim Objections
The objections are withdrawn due to amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14 & 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 20-22, the claim repeats the limitations “further comprising a skin analysis device processor, in communication with the electronic device and the second skin characteristic measurement device, the skin analysis device processor configured to,” which were already recited at lines 13-15 of the claim and thus render the claim indefinite because it is not clear whether the claim requires a second skin analysis device processor;
at line 26, the claim repeats the step “obtain a second skin characteristic sample from the second skin characteristic measurement device,” which was already recited at lines 16-17 of the claim and thus render the claim indefinite because it is unclear whether the claim requires a second step of obtaining  a second skin characteristic sample from the second skin characteristic measurement device; and,
at line 29, the claim repeats the step “provide the second skin characteristic sample to the electronic device,” which was already recited at lines 18-19 of the claim and thus render the claim indefinite because it is unclear whether the claim requires a second step of providing the second skin characteristic sample to the electronic device.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 8-9, 14 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al. (US 2014/0243685) (“Patwardhan” hereinafter) in view of Nierderberger et al. (US 2012/0231841) (“Nierderberger” hereinafter) further in view of Ohta et al. (US 4,998,821) (“Ohta” hereinafter).
In regards to claim 1, Patwardhan discloses a skin analysis device (100, 200) (see at least figs. 1A-B and par 0020) for attachment to an electronic device (155, 230) of a user (see at least figs. 2A-C & 6A-C and par 0022 & 0041), the electronic device (155, 230) having at least one skin characteristic measurement devices (i.e., camera), the skin analysis device (100, 200) comprising:
an enclosure (110, 120; 210, 220) comprising an enclosure (110, 120; 210, 220) body, configured to be removably connected to the electronic device (155, 230) (see par 0020);

    PNG
    media_image1.png
    271
    291
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    289
    370
    media_image2.png
    Greyscale

one or more passive skin characteristic measurement assisters (i.e., lens(es) such as lens 216 or 560, LEDs such as LEDs groups 551, 552 or LED groups 851 or 852), connected to the enclosure (110, 120; 210, 220) and configured to assist one or more skin characteristic measurement devices (i.e., camera) take a skin characteristic sample of a skin characteristic of the user (see at least par 0020);
a second skin characteristic measurement device (i.e., camera), connected to the enclosure (110, 120; 210, 220) and configured to take a second skin characteristic sample of a skin characteristic of the user; and
a skin analysis device processor 1130 (see at least fig. 11 and par 0061), in communication with the electronic device (155, 230) and the second skin characteristic measurement device (i.e., camera), the skin analysis device processor 1130 configured to:
obtain a second skin characteristic sample from the second skin characteristic measurement device (i.e., camera); and
provide the second skin characteristic sample to the electronic device (155, 230) (see at least par 0058-0059 & 0061-0063).
Patwardhan discloses a skin analysis device (100, 200), as described above, that fails to explicitly teach a skin analysis device wherein the second skin characteristic measurement device comprises a moisture sensor. 
However, Nierderberger teaches that it is known to provide a skin analysis device 1 wherein the second skin characteristic measurement device comprises a moisture sensor 12 (see at least abstract, figs. 1-5 and par 0004-0012, 0024-0025 & 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan wherein the second skin characteristic measurement device comprises a moisture sensor as taught by Nierderberger since such a modification would amount to applying a known technique (i.e. as taught by Nierderberger) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as measuring and supplying the user with information on his/her skin status such that the user may take cosmetic and/or health related measures subject to the results displayed (see at least par 0006 of Nierderberger)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Patwardhan as modified by Nierderberger discloses a skin analysis device, as described above, that fails to explicitly teach an analysis device with the skin analysis device processor configured to: undertake a sensor focus distance calibration of the moisture sensor; determine a moisture factoring value that can be applied to the second skin characteristic sample; and apply the moisture factoring value to the second skin characteristic sample.
However, Ohta teaches that it is known to provide an analysis device with an analysis device processor 15 configured to: undertake a sensor focus distance calibration of the moisture sensor 13; determine a moisture factoring value K3 that can be applied to the second characteristic sample (i.e., focus position); and apply the moisture factoring value K3 to the second characteristic sample (i.e., focus position deviation ΔZH is applied to the focus position)  (see at least figs. 1-2 and col. 5, lines 8-68 and col. 6, lines 1-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger with the skin analysis device processor configured to: undertake a sensor focus distance calibration of the moisture sensor as taught by Nierderberger; determine a moisture factoring value, as taught by  that can be applied to the second skin characteristic sample as taught by Nierderberger; and apply the moisture factoring value, as taught by Ohta, to the second skin characteristic sample as taught by Nierderberger since such a modification would amount to applying a known technique (i.e. as taught by Ohta) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as determining a correction value relative to the offset value so as to compensate for the calculated amount of focus deviation due to moisture--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Patwardhan discloses a skin analysis device (100, 200) of claim 1 wherein the at least one skin characteristic measurement device is a camera (see at least par 0023-0024, 0041-0042 & 0048) and the one or more passive skin characteristic measurement assisters (i.e., lens(es) such as lens 216 or 560, LEDs such as LEDs groups 551, 552 or LED groups 851 or 852) comprise a lens, disposed in front of the camera when the enclosure (110, 120; 210, 220) is connected to the electronic device (155, 230) (see par 0020).
In regards to claim 8, Patwardhan discloses a skin analysis device (100, 200) of claim 1 further comprising:
one or more active skin characteristic measurement assisters (i.e., lens(es) such as lens 216 or 560, LEDs such as LEDs groups 551, 552 or LED groups 851 or 852), connected to the enclosure (110, 120; 210, 220) and configured to assist the one or more skin characteristic measurement devices (i.e., camera) take a skin characteristic sample of a skin characteristic of the user; and
a skin analysis device processor 1130 (see at least fig. 11 and par 0061), in communication with the electronic device (155, 230) and the one or more active skin characteristic measurement assisters (i.e., lens(es) such as lens 216 or 560, LEDs such as LEDs groups 551, 552 or LED groups 851 or 852), the skin analysis device processor 1130 configured to:
receive a sample taking signal from the electronic device (155, 230); and
control the one or more active skin characteristic measurement assisters (i.e., lens(es) such as lens 216 or 560, LEDs such as LEDs groups 551, 552 or LED groups 851 or 852) to assist the one or more skin characteristic measurement devices (i.e., camera) take a skin characteristic sample (see at least par 0058-0059 & 0061-0063).
In regards to claim 9, Patwardhan discloses a skin analysis device (100, 200) of claim 8 wherein the one or more active skin characteristic measurement assisters (i.e., lens(es) such as lens 216 or 560, LEDs such as LEDs groups 551, 552 or LED groups 851 or 852) comprise a light source assembly (510, 810) (see at least figs. 1A-B, 5A-F, 7A-B & 8A-C).
In regards to claim 14, Patwardhan discloses a skin analysis device (100, 200) of claim 13 wherein the skin analysis device processor 1130 is further configured to:
receive a sample taking signal from the electronic device (155, 230); and
control the second skin characteristic measurement device (i.e., camera) to take the second skin characteristic sample (see at least par 0058-0059 & 0061-0063).
In regards to claim 17, Patwardhan discloses a skin analysis device (100, 200) of claim 1 wherein the enclosure (110, 120; 210, 220) further comprises a cylindrical sleeve assembly aperture (i.e., camera opening) configured to be disposed in front of a camera of the electronic device (155, 230) when the skin analysis device (100, 200) is attached to the electronic device (155, 230) (see at least figs. 1A-B, 5A-F, 7A-B & 8A-C and par 0023).
In regards to claim 18, Patwardhan discloses a skin analysis device (100, 200) of claim 17 wherein the cylindrical sleeve assembly aperture (i.e., camera opening) is further configured to receive a skin characteristic measurement assister (125, 845) (see at least par 0023, 0028 & 0048).
In regards to claim 19, Patwardhan discloses a skin analysis device (100, 200) of claim 1 further comprising an app, installed and operating on the electronic device (155, 230), configured to:
communicate with the skin analysis device (100, 200) and the electronic device (155, 230) to facilitate obtaining the skin characteristic sample from the at least one skin characteristic measurement device (i.e., camera) (see at least par 0058-0059 & 0061-0063).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (‘685) in view of Nierderberger (‘841), Ohta (‘821) further in view of Skladnev et al. (US 6,993,167) (“Skladnev” hereinafter).
In regards to claim 3, while Patwardhan discloses a skin analysis device (100, 200) wherein the at least one skin characteristic measurement device is a camera (see at least par 0024 & 0041), Patwardhan as modified by Nierderberger and Ohta discloses a skin analysis device (100, 200), as described above in claim 1, that fails to explicitly teach a skin analysis device wherein the one or more passive skin characteristic measurement assisters comprise a color calibrator assembly, disposed in front of the camera when the enclosure is connected to the electronic device. However, Skladnev teaches that it is known to provide a skin analysis device wherein the one or more passive skin characteristic measurement assisters comprise a color calibrator assembly (213-219), disposed in front of the camera when the enclosure 145 is connected to the electronic device (see at least figs. 3, 6A-D & 7A-D, col. 6, lines 34-54 and col. 14, lines 52-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger and Ohta wherein the one or more passive skin characteristic measurement assisters comprise a color calibrator assembly, disposed in front of the camera when the enclosure is connected to the electronic device as taught by Skladnev since such a modification would amount to applying a known technique (i.e. as taught by Skladnev) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as providing a color-calibrated image suitable for subsequent analysis--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, while Patwardhan discloses a skin analysis device (100, 200) comprising a sleeve (see at least figs. 4A-D & 8A-C), through which the camera takes a picture,and a skin contact ring 115 (see at least par 0027-0028), Patwardhan as modified by Nierderberger and Ohta discloses a skin analysis device (100, 200), as described above in claim 3, that fails to explicitly teach a skin analysis device wherein the color calibrator assembly comprises: a color calibrator disposed on an inside surface of the sleeve. However, Skladnev teaches that it is known to provide a skin analysis device wherein the color calibrator assembly comprises: a sleeve 145, through which the camera takes a picture, a color calibrator (213-219) disposed on an inside surface of the sleeve 145 (see at least figs. 3, 6A-D & 7A-D, col. 6, lines 34-54 and col. 14, lines 52-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger and Ohta wherein the color calibrator assembly comprises: a color calibrator disposed on an inside surface of the sleeve as taught by Skladnev since such a modification would amount to applying a known technique (i.e. as taught by Skladnev) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as providing a color-calibrated image suitable for subsequent analysis--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, while Patwardhan discloses a skin analysis device (100, 200) wherein the at least one skin characteristic measurement device is a camera (see at least par 0023-0024, 0041-0042 & 0048) and the one or more passive skin characteristic measurement assisters (i.e., lens(es) such as lens 216 or 560, LEDs such as LEDs groups 551, 552 or LED groups 851 or 852) comprise a light source assembly (510, 810), wherein the light source assembly (510, 810) comprises: a light source board (i.e., circuit board) with one or more individually controllable light sources thereon that illuminate the user when the camera captures an image of the user (see at least figs. 5A-F, 9A-B & 10 and par 0030-0039); a polarizer (520, 820) that polarizes one or more light sources that pass through the polarizer (520, 820), the light source board comprising one or more light source apertures located therein that allow light sources to pass therethrough (see at least par 0031 & 0050); a set of first light sources (552, 852) (552, 852) providing a first light source (552, 852), disposed on the light source board such that the first light source (552, 852) does not pass through the light source apertures through the polarizer (520, 820), Patwardhan as modified by Nierderberger and Ohta discloses a skin analysis device (100, 200), as described above in claim 1, that fails to explicitly teach a skin analysis device comprising a diffuser that diffuses one or more light sources that pass through the diffuser. However, Skladnev teaches that it is known to provide a skin analysis device comprising a diffuser 157 that diffuses one or more light sources that pass through the diffuser 157 (see at least fig. 4 and col. 19, lines 34-52; col. 20, lines 35-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger and Ohta with a diffuser that diffuses one or more light sources that pass through the diffuser as taught by Skladnev since such a modification would amount to applying a known technique (i.e. as taught by Skladnev) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as randomizing and smoothing out the light coming from the light sources that are covered by the polarizer--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Patwardhan discloses a skin analysis device (100, 200) of claim 5 wherein the light source assembly (510, 810) further comprises a set of second light sources (551, 851) providing a second light source, disposed on the light source board such that the second light source passes through the light source apertures undiffused (see at least figs. 5A-D & 9A-B).
Claims 7 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (‘685) in view of Nierderberger (‘841), Ohta (‘821), Skladnev (‘167) further in view of Gareau et al. (US 2015/0025343) (“Gareau” hereinafter).
In regards to claim 7, while Patwardhan discloses a skin analysis device (100, 200) wherein the set of first light sources (552, 852) (552, 852) are light emitting diode lights providing light emitting diode light (see at least figs. 5A-F, 9A-B & 10 and par 0030-0039), Patwardhan as modified by Nierderberger, Ohta, and Skladnev discloses a skin analysis device (100, 200) , as described above in claim 6, that fails to explicitly teach a skin analysis device wherein the set of second light sources are ultraviolet lights providing ultraviolet light. However, Gareau teaches that it is known to provide a skin analysis device wherein the set of second light sources are ultraviolet lights providing ultraviolet light (see fig. 2 and par 0013, 0030-0031 & 0056). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger, Ohta and Skladnev wherein the set of second light sources are ultraviolet lights providing ultraviolet light as taught by Gareau since such a modification would amount to applying a known technique (i.e. as taught by Gareau) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as obtaining multispectral images so as to obtain information about skin lesion--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, while Patwardhan discloses a skin analysis device (100, 200) of claim 6 wherein the light source assembly (510, 810) further comprises a first light source (552, 852) and a second light source (551, 552) (see at least abstract), Patwardhan as modified by Nierderberger, Ohta and Skladnev disclose a skin analysis device, as described above in claim 6, that fails to explicitly teach a skin analysis device wherein the first light source is a light emitting diode (LED) light source and the second light source is an ultraviolet (UV) light source. However, Gareau teaches that it is known to provide a skin analysis device wherein the first light source is a light emitting diode (LED) light source and the second light source is an ultraviolet (UV) light source (see fig. 2 and par 0013, 0030-0031 & 0056). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger, Ohta and Skladnev wherein the first light source is a light emitting diode (LED) light source and the second light source is an ultraviolet (UV) light source as taught by Gareau since such a modification would amount to applying a known technique (i.e. as taught by Gareau) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as obtaining multispectral images so as to obtain information about skin lesion--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, while Patwardhan discloses a skin analysis device (100, 200) of claim 7 further comprising a polarizer (520, 820), configured to be between the light source board and the user, and configured to polarize the first light source (552, 852) and not diffuse the second light source (see at least figs. 5A-F, 9A-B & 10 and par 0030-0039), Patwardhan as modified by Nierderberger, Ohta and Gareau further comprising a diffuser, configured to be between the light source board and the user, and configured to diffuse the first light source. However, Skladnev teaches that it is known to provide a skin analysis device comprising a diffuser 157, configured to be between the light source board and the user, and configured to diffuse the first light source (see at least fig. 4 and col. 19, lines 34-52; col. 20, lines 35-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger, Ohta  and Gareau comprising a diffuser, configured to be between the light source board and the user, and configured to diffuse the first light source as taught by Skladnev since such a modification would amount to applying a known technique (i.e. as taught by Skladnev) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as randomizing and smoothing out the light coming from the light sources that are covered by the polarizer--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 12 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (‘685) in view of Nierderberger (‘841), Ohta (‘821) further in view of Takahashi et al. (US 2015/0355527) (“Takahashi” hereinafter).
In regards to claim 12, Patwardhan as modified by Nierderberger and Ohta discloses a skin analysis device (100, 200), as described above in claim 8, that fails to explicitly teach a skin analysis device wherein the skin analysis device processor further comprises a Bluetooth transceiver and the sample taking signal is received from a Bluetooth transceiver of the electronic device. However, Takahashi teaches that it is known to provide a skin analysis device 10 wherein the skin analysis device processor 16 further comprises a Bluetooth transceiver 25 and the sample taking signal is received from a Bluetooth transceiver 26 of the electronic device 1 (see at least figs. 1-3 & 17 and par 0232, 0235, 0242 & 0259). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger and Ohta wherein the skin analysis device processor further comprises a Bluetooth transceiver and the sample taking signal is received from a Bluetooth transceiver of the electronic device as taught by Takahashi since such a modification would amount to applying a known technique (i.e. as taught by Takahashi) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as controlling the photography of the skin--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Patwardhan as modified by Nierderberger and Ohta discloses a skin analysis device (100, 200), as described above in claim 14, that fails to explicitly teach a skin analysis device wherein the skin analysis device processor further comprises a Bluetooth transceiver and the sample taking signal is received from a Bluetooth transceiver of the electronic device. However, Takahashi teaches that it is known to provide a skin analysis device 10 wherein the skin analysis device processor 16 further comprises a Bluetooth transceiver 25 and the sample taking signal is received from a Bluetooth transceiver 26 of the electronic device 1 (see at least figs. 1-3 & 17 and par 0232, 0235, 0242 & 0259). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the skin analysis device of Patwardhan as modified by Nierderberger and Ohta wherein the skin analysis device processor further comprises a Bluetooth transceiver and the sample taking signal is received from a Bluetooth transceiver of the electronic device as taught by Takahashi since such a modification would amount to applying a known technique (i.e. as taught by Takahashi) to a known device (i.e. as taught by Patwardhan) ready for improvement to achieve a predictable result such as controlling the photography of the skin--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14 & 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791